Title: To Thomas Jefferson from David Ziegler, 14 January 1807
From: Ziegler, David
To: Jefferson, Thomas


                        
                            Sir,
                            
                     
                        14 Jan. 1807
                     
                        
                        The citizens of Cincinnati, impressed with esteem and veneration for you, are encouraged by it to take the liberty of addressing you on a subject they have much at heart; they are aware that not a little of your valuable time is arrested by trivial and officious representations; but long convinced that the true interest of your country and the health of its members are the primary sources of your public actions, they trust, that the present address, and the resolutions accompanying it, will not be deemed officious or unacceptable.
                  
                     Resolved, That this meeting feels the highest confidence in the principles and efficiency of a republican form of government, as guaranteed to us by the constitution of the United States.
                  
                     Resolved, That we view the rising prosperity and happiness of the western country with pleasure and satisfaction, and our connection with the union as the surest Palladium of our liberties and rights: and we execrate as traiterous every attempt to sever or weaken it.
                  
                     Resolved, That we have the most entire confidence in the patriotism and political integrity of the hon. John Smith, and it is the opinion of this meeting, that his character has been maliciously traduced by misrepresentations to the President of the United States, which have implicated him in the designs of col. Aaron Burr.
                  
                     Resolved, That in the opinion of this meeting the resolution of the legislature of this state requesting the hon. John Smith, to resign his seat in the senate of the United states, has been procured by erroneous impressions, made on the minds of the individuals who compose that respectable body by false & malicious statements.
                  
                     Resolved, That the proceedings of this meeting be published in the Western Spy, and a copy transmitted to the President of the United States.
                  Signed
                        
                            David Zeigler, Chm.
                     Isaac G. Burnett, Sec’ry
                     
                        
                    